                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

KENNETH RICHARD HARRISON,

                      Plaintiff,
v                                                           Case No. 19-12729
                                                            Honorable Thomas L. Ludington
MICHIGAN DEPARTMENT OF CORRECTIONS,

                  Defendant.
__________________________________________/

    ORDER ADOPTING REPORT AND RECOMMENDATION AND DISMISSING
                      PLAINTIFF’S COMPLAINT
       On September 16, 2019, Plaintiff Kenneth Richard Harrison filed a civil complaint against

Defendant Michigan Department of Corrections. ECF No. 1. Plaintiff alleges that a “nurse Ziggler”

injured him during a medical procedure in 2017. Id. at PageID.1.

       On September 19. 2019, the complaint was referred to Magistrate Judge Morris. ECF No.

4. On October 2, 2019, Judge Morris issued a report recommending that Plaintiff’s complaint be

dismissed. ECF No. 7. Her report provides that the Eleventh Amendment to the United States

Constitution prevents a state or its instrumentalities from being sued “unless the state has waived

its sovereign immunity or consented to be sued.” McCoy v. Michigan, 369 F. App’x 646, 653 (6th

Cir. 2010). The Michigan Department of Corrections is an instrumentality of the state Michigan

and thus, is immune from suit. Judge Morris recommended that Plaintiff’s complaint be dismissed

because the Michigan Department of Corrections is the only named defendant. ECF No. 7 at

PageID.21.

       Although Judge Morris’s report explicitly stated that the parties to this action may object

to and seek review of the recommendation within fourteen days of service of the report, neither

Plaintiff nor Defendant filed any objections. The election not to file objections to the Magistrate
Judge’s report releases the Court from its duty to independently review the record. Thomas v. Arn,

474 U.S. 140, 149 (1985). The failure to file objections to the report and recommendation waives

any further right to appeal.

       Accordingly, it is ORDERED that Judge Morris’s Report and Recommendation, ECF No.

7, is ADOPTED.

       It is further ORDERED that Plaintiff’s complaint, ECF No. 1, is DISMISSED.




       Dated: October 30, 2019                                                s/Thomas L. Ludington
                                                                              THOMAS L. LUDINGTON
                                                                              United States District Judge




                                                 PROOF OF SERVICE

                         The undersigned certifies that a copy of the foregoing order was served
                         Kenneth Richard Harrison, 7116 S. Straits Hwy, Indian River, MI
                         49749 by first class U.S. mail on October 30, 2019.

                                                          s/Kelly Winslow
                                                          KELLY WINSLOW, Case Manager




                                                          -2-
